Citation Nr: 1039662	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, 
including as secondary to service-connected residuals of a 
herniated disc operation with fusion, lumbosacral spine.  

2.  Entitlement to service connection for a left hip disorder, 
including as secondary to service-connected residuals of a 
herniated disc operation with fusion, lumbosacral spine.  

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to an increased rating for residuals of a 
herniated disc operation with fusion, lumbosacral spine, 
currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased (compensable) rating for injury 
to the right thigh, limitation of extensor muscle.  

7.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being housebound.  

8.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or by reason of being 
housebound.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from November 1940 to October 
1945.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of July 2006 and August 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.    

In March 1976, the RO issued a rating decision in which the issue 
was described as entitlement to an increased rating for the 
service connected low back disability.  The decision listed 
disabilities of the knees as not service connected, but there was 
no discussion of that issue.  There is no indication in the 
claims file that the Veteran was advised that service connection 
had been denied for disabilities of the knees.  A claim will be 
considered to be pending if VA has failed to notify the claimant 
of the denial of his claim or of his right to appeal an adverse 
decision. Cook v. Principi, 318 F.3d 1334, 1340 (Fed.Cir.2002) 
(en banc).

The RO adjudicated the claim for service connection for knee 
disabilities on a de novo basis, and the Board will do likewise.

In October 2006, the Veteran discussed these claims during a 
conference with a Decision Review Officer at the RO.  A report of 
this conference is of record.

In December 2006, the DRO issued a decision granting service 
connection for peripheral neuropathy for the right and left lower 
extremities as neurologic manifestations of the service connected 
low back disability.  Separate 20 percent ratings were assigned.  
The Veteran has not disputed the initial ratings.  

In August 2009, the RO remanded these claims to the RO for the 
purpose of affording the Veteran a Travel Board hearing.  In 
response, by letter dated June 2010, the RO informed the Veteran 
of the date of the scheduled hearing.  On that date, however, the 
Veteran failed to appear.  Given that the RO did not receive from 
the Veteran a request for a postponement thereof, the Board 
considers the Veteran's hearing request withdrawn under 38 C.F.R. 
§ 20.704(d) (2009). 

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Board addresses the claims of entitlement to service 
connection for a hip and knee disorders, and entitlement to 
special monthly compensation based on the need for regular aid 
and attendance or by reason of being housebound in the REMAND 
section of this decision, below, and REMANDS these claims to the 
RO via the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran's low back disability manifests as constant 
radiating pain and forward flexion of the thoracolumbar spine 
limited to 50 degrees, including on repetitive use and during 
flare-ups, but does not involve incapacitating episodes. 

2.  The Veteran experiences no residuals of an injury to his 
right thigh. 

3.  The Veteran has disabilities that require the regular aid and 
attendance of another person to perform activities of daily 
living.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 20 
percent for residuals of a herniated disc operation with fusion, 
lumbosacral spine, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5243 (2009).

2.  The criteria for entitlement to a compensable evaluation for 
injury to the right thigh, limitation of extensor muscle, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 
4.40, 4.45, 4.56, 4.59, 4.73, DC 5314 (2009).

3.  The criteria for entitlement to SMP at the aid and attendance 
rate are met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 
3.351 (2009).  38 C.F.R. §§ 3.351, 3.351(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).



A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Court has held with regard to claims for increased ratings, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008). 

The Court further held that, if the DC under which the claimant 
is rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant.  As well, the 
Court held that the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide for 
a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory history, 
the notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation, including competent lay statements 
describing symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 43-
44. 

Subsequently, however, the United States Court for the Federal 
Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and 
held that the statutory scheme did not require the notification 
noted above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran specific 
and that daily life evidence was not statutorily mandated.  The 
Federal Circuit thus vacated the Court's decision to the extent 
it required notification of alternative DCs and the need to 
submit potential daily life information on the basis that such 
evidence was not needed for proper claims adjudication.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran VCAA notice on his claims by letters 
dated in February 2006, March 2006, May 2006, June 2006, May 
2009, July 2009, August 2009 and October 2009.  These reflect 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the Veteran's 
claims, notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, it identified 
the evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO noted 
that it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  In this case, some of the notice the RO 
provided was untimely.  However, the RO cured this timing defect 
in December 2006, when it readjudicated the Veteran's claims in a 
supplemental statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2009).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including post-
service treatment records.  The RO also conducted medical inquiry 
in support of the claims by affording the Veteran VA 
examinations, during which examiners discussed the etiology and 
severity of the disabilities at issue in this appeal.  

Increased Ratings

The Veteran asserts that the evaluations assigned his low back 
and right thigh disabilities do not accurately reflect the 
severity of his low back and right thigh symptomatology.  
Allegedly such symptomatology interferes with the Veteran's daily 
activities, causes him to fall, and slows down his ability to 
dress, bathe, prepare food and bear weight for in excess of one 
mile.

1.  Schedular

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2009).

In claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in such cases, when the factual findings show distinct 
time periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
examination on which an evaluation is based must adequately 
portray the anatomical damage, and the functional loss, with 
respect to all of these elements.   The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion and a part that 
becomes painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. §§ 
4.40, 4.45 (2009).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) 
(holding that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability and that, if the service-
connected disability involves a joint rated based on limitation 
of motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss due 
to weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned 
joints due to healed injury are entitled to at least the minimum 
compensable evaluation for the joint. 38 C.F.R. § 4.59 (2009).

a.  Low Back

The RO has evaluated the Veteran's low back disability as 20 
percent disabling pursuant to DC 5243, which govern ratings of 
intervertebral disc syndrome.  All diseases and injuries of the 
spine other than intervertebral disc syndrome are to be evaluated 
under the general rating formula.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either under 
the general rating formula or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes, 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 
4.71a, DC 5235-5243 (2009).

According to the general rating formula, a 20 percent evaluation 
is to be assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or 
forward flexion of the cervical spine greater than 15 degrees, 
but not greater than 30 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
is to be assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire cervical spine; or forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is to 
be assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) 
(Aug. 27, 2003).

Associated objective neurological abnormalities, including but 
not limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate DC.  68 Fed. Reg. 51,443, Note 
(1) (Aug. 27, 2003).

Intervertebral disc syndrome (preoperatively or postoperatively) 
is to be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  A 
40 percent evaluation is to be assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  A 60 evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293 (2009).

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees.  Normal extension of the thoracolumbar spine is zero to 
30 degrees.  Normal left and right lateral flexion of the 
thoracolumbar spine is zero to 30 degrees, and normal left and 
right lateral rotation of the thoracolumbar spine is zero to 30 
degrees.  38 C.F.R. § 4.71a, Note 2 (2009).

During the course of this appeal, the Veteran's low back 
disability has been manifested by constant radiating pain on the 
right and forward flexion of the thoracolumbar spine limited to 
50 degrees, including on repetitive use and during flare-ups, but 
did not involve incapacitating episodes. 

The Veteran was involved in a truck accident during service, in 
1945.  In 1946, a physician discovered that the Veteran had a 
ruptured disc as a result, an injury necessitating excision of 
the disc and spinal fusion.  Thereafter, the Veteran convalesced 
for in excess of a year.  During this time period, in 1947, the 
Veteran underwent VA examinations, during which examiners 
continued to note low back symptomatology, including discomfort 
and moderate limitation of motion of the spine.

A VA examination conducted in September 1949, indicates that the 
Veteran had improved and reported almost complete relief of the 
severe pain.  He continued to experience a dull aching when 
engaging in certain activities.   

For decades after this VA examination, the Veteran did well.  In 
the early 1970s, however, he began to experience a sensation of 
catching pain in the back and numbness down the lower 
extremities.  A physician evaluated the Veteran and recommended 
reexploration of the upper end of the graft and possibly an 
attempt at refusion.  On VA examinations conducted in June 1973 
and February 1976, examiners noted a stable surgical fusion with 
residual pain and diagnosed chronic low back syndrome, post-
fusion of the lumbosacral spine, secondary to degenerative 
spondylarthrosis.  

Since then, the Veteran has continued to receive treatment for 
low back complaints and has undergone additional VA examinations.  
During private outpatient treatment visits dated from 2005 to 
2006, physicians noted that the Veteran ambulated with a cane.  
One physician attributed the Veteran's need to do so to his 
bilateral hip arthritis.  Another physician noted that the 
Veteran had been doing well until a few weeks prior to July 2005.  
Apparently, he began to experience radiating back pain at that 
time.  

One physician noted that the Veteran was listing off to the left, 
unweighting his right side, and had a muscle spasm scoliosis, 
severe paraspinous spasm, right sciatic notch tenderness, the 
ability to flex forward to his ankles, extend and bilaterally 
bend to 10 degrees and straight leg raise to 90 degrees.  Other 
physicians noted spasm.  X-rays showed severe osteophytic beaking 
and disc narrowing throughout the lumbar spine.  Physicians 
administered epidurals and diagnosed end stage severe implied 
spinal stenosis and degenerative disc disease superimposed upon 
the previous surgery.

During a VA examination conducted in March 2006, after the 
Veteran filed a claim for an increased evaluation for his low 
back disability, he reported that he had had two epidural 
injections within the year and occasionally took pain medication 
or used a cane to assist with ambulation.  He indicated that he 
had low back pain that radiated to his hips and affected his 
ability to walk.  He denied flare-ups of back pain, stating that 
the pain occurred daily.  He also denied physician-prescribed bed 
rest.  He indicated that, with the exception of some yard and 
house work, his back problems precluded him from doing certain 
work around the house and slowed down his activities of daily 
living.  

The examiner noted "surprisingly and relatively good" flexion 
from 0 to 80 degrees with pain at 60 degrees, extension to 20 
degrees, right and left lateral flexion to 20 degrees and right 
and left rotation to 30 degrees.  The examiner also noted 
discomfort on straight leg raising and decreased sensation over 
toes on the right, but no spasm, tenderness or weakness in the 
lower extremities. 

During a VA examination conducted in December 2006, the Veteran 
reported constant, moderate radiating pain, which affected his 
daily living activities, including his ability to dress, bathe, 
prepare food, and bear weight for in excess of one mile before 
flare-ups occurred, and severe pain on bending and lifting.  He 
denied incapacitating episodes requiring bed rest.  He reported 
that he last worked in 2002 and was retired and that recently, he 
fell while landscaping. 

The examiner noted flexion to 60 degrees with pain, extension to 
20 degrees with pain, lateral flexion bilaterally to 20 degrees 
with pain, rotation bilaterally to 30 degrees, additional 
limitation of flexion of 10 degrees on repetitive use, no spasm 
or tenderness, and an antalgic gait with a quad cane (need to use 
such a cane attributed to lower extremity disabilities in 
November 2006).   

The examiner clarified that pain began at 50 degrees of flexion.  
The examiner found evidence of radiculopathy in the right L5-S1 
region consistent with the history of disc disease.  As well as 
neuropathy in the left lower extremity.

The Veteran's low back disability has worsened gradually since 
his surgery.  According to the Veteran, he was doing fairly well 
for decades, when in 2005, he began to experience back pain on a 
daily basis.  Since then, medical professionals have treated the 
Veteran for multiple low back complaints, but his low back 
disability, including during flare-ups or on repetitive use, has 
never been shown to cause flexion limited to 30 degrees or less 
or ankylosis or to incapacitate him.  

The neurologic manifestations of the disability consist of 
neuropathy in the left and right lower extremity.  The Veteran 
has not appealed the initial rating for those manifestations.  

A schedular evaluation in excess of 20 percent may not be 
assigned under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, because the record 
contains no evidence of physician prescribed bed rest.  

The evidence is against a finding that the disability 
approximates the criteria for an evaluation in excess of 20 
percent on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

b.  Right Thigh

The RO has evaluated the Veteran's right thigh disability as 0 
percent disabling pursuant to DC 5314, which governs ratings of 
muscle injuries to group XIV.  This DC provides that a 0 percent 
evaluation is assignable for slight damage to this muscle group.  
A 10 percent evaluation is assignable for moderate damage to this 
muscle group.  A 30 percent evaluation is assignable for 
moderately severe damage to this muscle group.  A 40 percent 
evaluation is assignable for severe damage to this muscle group.  
38 C.F.R. §4.73, DC 5314 (2009).

The factors to be considered in evaluating disabilities from 
healed wounds involving muscle groups are set forth in 38 C.F.R. 
§§ 4.55, 4.56.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) 
(2009).  Disabilities rated under DCs 5301 to 5323 are to be 
classified as slight, moderate, moderately severe or severe.  38 
C.F.R. § 4.56(d) (2009).

A slight disability of the muscles consists of a simple muscle 
wound without debridement or infection.  A history with regard to 
this type of injury should include a superficial wound with brief 
treatment and no cardinal signs or symptoms of muscle disability.  
Objective findings should include a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

Moderate disability of the muscles consists of a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of a high velocity missile, residuals of debridement, or 
prolonged infection.  A history with regard to this type of 
injury should include complaints of one or more of the cardinal 
signs and symptoms, particularly lowered threshold of fatigue 
after average use.  Objective findings should include some loss 
of deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue.  38 C.F.R. 
§ 4.56(d)(2).

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small high-
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include prolonged hospitalization in service for 
treatment of a wound and consistent complaints of symptoms of 
muscle wounds.  Objective findings should include entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups, with loss of deep fascia, 
muscle substance or normal firm resistance as compared with the 
sound side.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high velocity missile 
or large or multiple high velocity missiles, or with a shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and complaints 
with regard to this type of injury should include cardinal signs 
and symptoms of muscle disability (loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement) worse than those shown 
for moderately severe muscle injuries, and if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track, 
loss of deep fascia or muscle substance on palpation, soft flabby 
muscles in the wound area, and swollen and hardened muscles in 
contraction.  Tests of strength, endurance, or coordination 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  Another 
sign of severe muscle disability is X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular trauma 
and an explosive effect of a missile.  38 C.F.R. § 4.56(d)(4).

Based on these criteria, the evidence in this case establishes 
that the Veteran's right thigh disability picture does not more 
nearly approximate the criteria for an increased evaluation.  
During the course of this appeal, the Veteran experienced no 
residuals of an injury to his right thigh. 

As previously indicated, during service in 1945, the Veteran was 
involved in a truck accident.  This accident resulted, in part, 
in injury to his right thigh muscle.  Months after the accident, 
upon separation from service, the Veteran still limped due to the 
injury and reported feeling pain while sitting.  

Since 1945, when the Veteran underwent back surgery, he has not 
reported or sought treatment for right thigh complaints.  During 
treatment visits dated since 1973 and VA examinations conducted 
since June 1973, he did, however, report complaints generally 
affecting his right lower extremity, including numbness along the 
right lateral thigh, calf and foot.  Since 1976, medical 
professionals have attributed this numbness to the Veteran's low 
back disability, not to his right thigh disability.  In November 
2006, during a VA examination, an examiner also noted weakness in 
the proximal thigh muscles bilaterally.  He diagnosed peripheral 
neuropathy on the right, secondary, in part, to the low back 
disability.  

By Decision Review Officer Decision dated December 2006, the RO 
granted the Veteran separate service connection for the 
peripheral neuropathy of the right lower extremity and rated that 
disability as 20 percent disabling.  According to the Decision 
Review Officer Decision, this disability evaluation contemplates 
the numbness and weakness the Veteran is experiencing in his 
right lower extremity.

During a VA muscles examination conducted in June 2006, the 
Veteran could not recall any injury to his right thigh, was 
perplexed as to why he was undergoing the examination, and denied 
any associated complaints.  The examiner indicated that there 
were no objective findings relating to the Veteran's right thigh, 
including any muscle pain, weakness or loss of function or tissue 
loss. 

In the absence of evidence of any symptomatology associated with 
the Veteran's right thigh disability, particularly, more than 
slight muscle damage, a compensable schedular evaluation may not 
be assigned the disability.  

2.  Extraschedular & Total Disability Evaluation

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is 
authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2009).

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
This requires comparing the level of severity and symptomatology 
of the service-connected disability with the established criteria 
found in the rating schedule pertaining to that disability.  Thun 
v. Peake, 22 Vet. App. 111, 118 (2008).  

If the criteria reasonably describe the level of severity and 
symptomatology of the disability, the disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate and no referral is necessary.  Id.  If the 
criteria do not reasonably describe the level of severity and 
symptomatology of the disability, the disability picture is not 
contemplated by the rating schedule and the assigned schedular 
evaluation is inadequate.  The RO or Board must then determine 
whether the exceptional disability picture involves other related 
factors such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

The question of whether a TDIU may be assigned due to service-
connected disability(ies) is, in certain circumstances, also 
considered a component of a claim for a higher initial or 
increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
This occurs when a claimant: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest evaluation 
possible; and (3) submits evidence of unemployability.  In such a 
case, the evidence and assertion satisfy the requirement of 38 
C.F.R. § 3.155(a), which defines an informal claim and indicates 
that it must "identify the benefit sought", and mandates 
consideration of whether a TDIU is assignable.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, neither the Veteran, nor the evidence raises a 
claim for an increased evaluation for the low back disability on 
an extraschedular basis.  The symptoms of the low back 
disability, limitation of motion and radiculopathy, are 
contemplated in the rating criteria.  The right thigh disability 
is essentially asymptomatic.  

In addition, the Veteran does assert that the service-connected 
disabilities at issue in this appeal, considered individually or 
collectively, render him unemployable or warrant the maximum 
evaluations allowed.  He has reported that he retired from his 
former employment with the postal service.  At the December 2006 
VA examination he reported that he left his last employment as a 
driver in 2002, when the position was eliminated, and that the 
service connected disabilities did not cause any occupational 
impairment.  There is no other evidence that the service 
connected disabilities cause unemployability, although this 
question may be revisited, pending the outcome of the Veteran's 
claims for service connection for hip and knee disabilities.  
Consideration of the low back claim on an extraschedular basis 
and a claim for a TDIU is thus not mandated.

3.  Conclusion 

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded different 
evaluations in the future should his low back or right thigh 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the aforementioned evaluations are the most appropriate 
given the medical evidence of record.

The Board thus concludes that the criteria for entitlement to an 
evaluation in excess of 20 percent for residuals of a herniated 
disc operation with fusion, lumbosacral spine, and entitlement to 
a compensable evaluation for injury to the right thigh, 
limitation of extensor muscle, are not met.  In reaching this 
decision, the Board considered the complete history of the 
disabilities at issue as well as the current clinical 
manifestations and the effect each disability has on the 
Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  
Inasmuch as the preponderance of the evidence is against each 
claim, the benefit-of-the-doubt rule is not for application.  

C.  SMP

Under the applicable criteria, increased pension is payable to a 
veteran by reason of the need for A&A or by reason of being 
housebound. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(a)(1). The need 
for A&A means helplessness or being so nearly helpless as to 
require the regular A&A of another person. 38 C.F.R. § 3.351(b). 
A veteran will be considered in need of regular A&A if she/he (1) 
is blind or so nearly blind as to have corrected visual acuity of 
5/200, or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for A&A under the criteria set forth 
in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1502; 38 C.F.R. § 
3.351(c).

In the October 2008 rating action on appeal, the RO determined 
that the Veteran had met the basic eligibility requirements for 
entitlement to nonservice-connected pension and SMP, based on 
housebound status, effective June 25, 2008 (based on residuals of 
breast cancer, rated as 100 percent disabling; macular 
degeneration, rated as 70 percent disabling, and chronic heart 
disease, rated as 30 percent disabling). As the RO denied SMP, 
based on A&A, only that matter is for appellate consideration.

The following will be accorded consideration in determining the 
need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability of a 
claimant to dress or undress herself/himself, or to keep 
herself/himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of appliances 
which normal persons would be unable to adjust without aid, such 
as supports, belts, lacing at the back, etc.); inability to feed 
herself/himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect her/him from hazards or 
dangers incident to her/his daily environment. "Bedridden" will 
be a proper basis for the determination. For the purpose of this 
paragraph, "bedridden" will be that condition which, through its 
essential character, actually requires that a claimant remain in 
bed. The fact that a claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will not 
suffice. It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a favorable 
rating may be made. The particular personal functions that a 
veteran is unable to perform should be considered in connection 
with her/his condition as a whole. It is only necessary that the 
evidence establish that a veteran is so helpless as to need 
regular A&A, not that there is a constant need. Determinations 
that a veteran is so helpless as to be in need of regular A&A 
will not be based solely upon an opinion that her/his condition 
is such as would require her/him to be in bed. They must be based 
on the actual requirement of personal assistance from others. 38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims held that it was mandatory 
for VA to consider the enumerated factors under 38 C.F.R. § 
3.352(a); that eligibility required at least one of the 
enumerated factors to be present; and that, because the 
regulation provides that the "particular personal function" which 
a veteran is unable to perform should be considered in connection 
with her/his condition as a whole, the "particular personal 
function" must be one of the enumerated factors.

The Veteran claims entitlement to SMP based on the need for aid 
and attendance or by reason of being housebound.  He asserts 
that, due to his disabilities, he has poor balance; occasionally 
falls, needs someone to help him get up, and is in danger or 
hurting himself living alone.  

The Veteran has submitted a written statement of his private 
physician in support of his SMP claim.  According to this 
statement, dated September 2009, the eighty-nine year old Veteran 
needs to be in an assisted living situation

SMP benefits are payable to veterans of a period of war who need 
regular aid and attendance, or are housebound.  38 U.S.C.A. § 
1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2009).  Requiring 
aid and attendance means that a person is helpless or so nearly 
helpless as to require the regular aid and attendance of another 
person.  38 C.F.R. § 3.351(b) (2009)

A veteran will be considered to be in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
(2) is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under 38 C.F.R. § 3.352(a) (2009).  38 C.F.R. § 
3.351(b), (c) (2009).

The criteria to be considered in establishing a factual need for 
aid and attendance include: inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  Being bedridden is a 
proper basis for the determination.  "Bedridden" is that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the day 
to promote convalescence or cure will not suffice.  38 C.F.R. § 
3.352(a) (2009).

The evidence in favor of the Veteran's claim includes a September 
2009 statement from a physician at Spartanburg Internal Medicine, 
in which it was opined that the Veteran needed to be in an 
assisted living facility.

In an undated report of examination for permanent need for 
regular aid and attendance, received in May 2009, the same 
physician reported that the Veteran had progressive arthritis 
that caused difficulty with walking, dressing, and daily 
activities.  He had an antalgic gait with falling episodes and 
had difficulty dressing himself.  The physician concluded that 
the Veteran required the daily personal health care services of a 
skilled provider without which he would require hospital, nursing 
home or institutional care.

There is no other medical opinion as to the Veteran's need for 
aid and attendance.  The private physician's opinion indicates 
that the Veteran requires assistance with the activities of daily 
living including dressing himself.  Resolving reasonable doubt in 
the Veteran's favor, special monthly pension on account of the 
need for regular aid and attendance is granted.

Aid and attendance is a greater benefit than the housebound 
benefit.  38 U.S.C.A. § 1521(d).  The claim for SMP based on 
housebound benefits arose at the same time as the claim for SMP 
based on need for aid and attendance.  Hence, the question of 
entitlement to SMP on the basis of the need for housebound 
benefits is rendered moot.


ORDER

An increased rating for residuals of a herniated disc operation 
with fusion, lumbosacral spine, is denied.  

An increased (compensable) rating for injury to the right thigh, 
limitation of extensor muscle, is denied.  

SMP on account of the need for regular aid and attendance is 
granted.  


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim.  Once VA undertakes to provide an examination, it is 
obligated to insure that the examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007)

The RO afforded the Veteran VA examinations in connection with 
his claims for service connection for hip and knee disabilities 
in December 2006, but the report of that examination is 
inadequate to decide the claim.  The examiner ruled out a 
relationship between the Veteran's hip and knee disabilities and 
active service.  The examiner reasoned that Veteran did not 
complain of hip problems until 2005.  However, VA treatment 
records dated in May and June 1946 include such complaints.  The 
examiner noted the Veteran's report of knee symptoms since a fall 
in service, but provided a negative opinion based on the 
conclusion that knee disabilities were not identified until an on 
the job injury at an unspecified date and the right knee did not 
require surgery until 22 years after the 1981 surgery on the 
left.

The examiner did not have access to the claims folder, and did 
not have an opportunity to consider the reports of knee 
disability on a February 1976, VA examination.  The examiner also 
did not take into account the Veteran's report of a continuity of 
knee symptomatology.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (although a VA examination included a Veteran's reports of 
a continuity of symptomatology, the examiner's opinion was 
inadequate because it did not consider the Veteran's report).

In May 1946 and September 1949, VA physicians noted that, three 
weeks after a truck accident that occurred during service in July 
1945, the Veteran began to notice a sore, painful right hip.  
Allegedly, this soreness and pain lasted for several months and 
necessitated treatment, including diathermy, upon return to the 
United States, while still in service, and after discharge from 
service, by a chiropractor.  Allegedly, in January 1946, the 
Veteran fell while working, spraining his right hip and back.  
The examiner who evaluated the Veteran in December 2006 and 
offered the aforementioned opinion indicated that he had not 
reviewed the claims file as it was not sent for review.  Inasmuch 
as that examiner was not privy to these pertinent records, which 
include right hip complaints secondary to an in-service accident, 
another opinion contemplating this evidence is needed.  

An examination is also needed with regard to the Veteran's claim 
for special monthly compensation based on a need for regular aid 
and attendance or by reason of being housebound.  VA has not 
afforded the Veteran VA examinations in support of this claim, 
and private examinations are inadequate to decide this claim.  

This case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claims for 
service connection for a hip and knee 
disabilities.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Also ask the 
examiner to conduct a thorough evaluation, 
including all indicated tests and then:

a) opine whether the Veteran's 
current right or hip disability 
is more likely than not related 
to a disease or injury in active 
service, including in-service 
right hip complaints (noted in 
1946); 

b) Opine whether the Veteran's 
current right or left knee 
disability is more likely than 
not related to a disease or 
injury in active service, 
including his reported knee 
injury in service.

c) Opine whether any hip or knee 
disability is proximately due to 
or the result of the Veteran's 
service-connected low back 
disability; 

c) if not, opine whether any hip 
or knee disability is aggravated 
by the Veteran's service-
connected low back disability; 

d) provide a rationale, with 
specific references to the 
record, for the opinions 
expressed; the opinion should 
take into account the Veteran's 
reports, including reports of a 
continuity of symptomatology, and 
if his reports are not accepted, 
explain why they are being 
rejected, and

e) If an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case, and whether there is 
any additional evidence that 
would permit the necessary 
opinions to be rendered.

2.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
special monthly compensation based on a 
need for regular aid and attendance or by 
reason of being housebound.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  Ask the 
examiner to:

a) evaluate the Veteran's ability 
to dress or undress himself, keep 
himself ordinarily clean and 
presentable, adjust any special 
orthopedic appliances, feed 
himself due to loss of 
coordination of upper extremities 
or extreme weakness, and attend 
to the wants of nature due to his 
service-connected disabilities; 

b) Indicate whether any physical 
or mental incapacity necessitates 
care or assistance on a regular 
basis to protect the Veteran from 
hazards or dangers incident to 
his environment; 

c) Also indicate whether the 
Veteran is so helpless as to need 
regular, not constant, aid and 
attendance;  

d) Also indicate whether, due to 
service-connected disabilities, 
the Veteran is substantially 
confined to his dwelling and 
immediate premises and, if so, 
whether such confinement is 
permanent;

e) Provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed.

3.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction issue 
a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration, if in order.  By 
this REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


